Citation Nr: 1455600	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-28 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1976 to September 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Board remanded this case in June 2013 for further development.  The case has been returned to the Board.

The Board has reviewed the Veteran's Virtual VA file and finds that it contains the Veteran's VA treatment records from November 2000 to May 2013 that have been considered by the RO in the most recent supplemental statement of the case (SSOC) dated September 2013.

FINDING OF FACT

The Veteran's low back disorder was not caused by or aggravated by his military service, did not manifest in service or within a year of service, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria to establish service connection for a low back disorder are not met or approximated.  38 U.S.C.A. §§ 1101, 1131, 1133, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law with which it is required to comply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.)


VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. §3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate that claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when a fully compliant VCAA notification letter is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Prior to the initial rating decision in this matter, a December 2009 letter notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. §3.159(b); Dingess/Hartman, 19 Vet. App. at 484. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The Veteran's service treatment records (STRs), service personnel records, VA medical records, and private medical records are in the claims file.  He has not identified any other outstanding records of evidence.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

The AMC substantially complied with the Board's June 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC requested the Veteran's complete treatment records from the San Juan VA Medical Center and from Ft. Hood, Texas and received negative responses from both. The AMC has substantially complied with the Board's instructions.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran received a VA medical examination in September 2012, which is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

VA has satisfied its duties to notify and assist and, therefore, the Board may proceed with appellate review.  


The Merits of the Claim

The Veteran alleges that he has a back disorder which was caused by an in-service incident where he was lifting heavy bars, apparently as part of armored vehicle maintenance. Although the Veteran is diagnosed as having a back disorder, the preponderance of the evidence is against a finding that it was caused by any incident of military service, and the appeal will be denied. 

As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's low back disorder is defined as a chronic disease in section 3.309(a), therefore the provisions of subsection 3.303(b) for chronic disabilities apply, and a claim for this disability may be established by evidence of a continuity of symptomatology since service.  See Walker, 708 F.3d at 1338-39.

Certain chronic disabilities, to include low back disorders, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran has been diagnosed with T12 compression fracture of uncertain age, T11-T12 degenerative joint disease associated with a left paracentral disc protrusion mildly narrowing the ventral cord, and lumbar spine spondylosis (degenerative joint disease).  See September 2012 VA examination. 

The Veteran attributes his current back disability to an injury during active service. Specifically, he asserts that he was participating in a military drill that involved running and simultaneously lifting heavy bars.  He alleges that he that he then "crank[ed] [his] lower back, right side bone . . . ."  February 2010 Statement.  

Firstly, the Veteran is not credible in several particulars of his report. His service treatment records are completely devoid of any mention of back trauma. Instead, service treatment records show that he complained of low back pain on two occasions in January 1977 and one occasion in February 1977.  The Veteran only reported at that time that his back hurt while he was ambulating and no cause was then noted. 

Significantly as it bears on his report of continuous symptoms since the alleged incidents, upon discharge from service, the Veteran denied having then having or ever having had recurrent back pain. His August 1977 report of medical history at discharge is highly probative as it indicates clinical evaluation testing of the spine was normal, as noted in the report of medical examination at discharge. 

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Moreover, and contrary to the Veteran's periodic reports of having received a discharge for medical reasons, his August 1977 separation physical examination indicates as its "purpose" that the Veteran was being discharged under the "Expeditious Discharge Program," then employed by the Department of the Army to efficiently discharge those soldiers not adapting to military service for disciplinary, motivation or other performance difficulties. 


After discharge from service, the Veteran complained of low back pain at a November 1977 VA examination.  Physical testing of the back revealed no evidence of a back disability.  Thereafter, the Veteran reported complaints for his lower back in 2011 during an emergency room visit and was diagnosed with acute gastritis.  From November 2009 to May 2010 the Veteran received physical therapy for low back pain.

While the Veteran filed a claim for a lower back disorder in 1977, the record does not contain any post-service treatment for lower back problems until 2007 at the earliest.  Although not dispositive by itself, the absence of any indication of a relevant medical complaint until many years after service is relevant in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober,  230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no evidence of arthritis within the first post-service year. Arthritis of the thoracic spine was not diagnosed until 2012 (see September 2012 VA examination), which is approximately thirty-five years after service discharge. 

Service connection for arthritis based on continuity of symptomatology must also be considered.  However, as indicated, arthritis of the thoracic spine is not shown in the record until 2012, approximately thirty-five years post-service.  The medical records are more probative than any lay assertions of continuity of symptomatology and weigh against a finding of continuity of symptomatology of thoracic arthritis since service.  Thus, service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted.  As indicated above, the remaining back diagnoses based on continuity of symptomatology are not for application because those disabilities are not listed as chronic diseases under 38 C.F.R. § 3.309(a).  See also, Walker, supra.




There is also no competent evidence of a nexus between the current back disability and service.  The Veteran asserts that during service he was participating in a military drill that involved running and simultaneously lifting heavy, large M-60 bars to a tank platform.  During that drill he asserts that he "crank[ed] [his] lower back, right side bone . . . ."   February 2010 Statement.  He has been diagnosed with T12 compression fracture of uncertain age, T11-T12 degenerative joint disease associated with a left paracentral disc protrusion mildly narrowing the ventral cord, and lumbar spine spondylosis (degenerative joint disease).  See September 2012 VA examination.  

As noted above, the Veteran's initial assertion of having sustained a back disability due to in-service trauma is not credible and per force there is no evidence of an in-service back fracture. Moreover, during the Veteran's September 2012 VA examination, the physician opined that the Veteran's condition was due a fall from the Veteran's bicycle.  The examiner reasoned that the August 1977 separation examination did not show a low back condition, there was no documented fall during service, x-rays during the Veteran's November 1977 VA examination were normal, there was no continuity of treatment or chronicity of a low back condition, the diagnosis of discogenic disease and arthritis did not occur until many years after service, and the Veteran had a history of a fall from his bike with a fracture.  The examiner noted that the Veteran was an elite bicycle rider.  While the Veteran's private physician stated that "[m]ilitary records show that he was evaluated while on active duty in 1977 due to low back pain," he does not provide an opinion that the Veteran's current lower back disorder is related to his military service.  See November 2010 Statement.  

The Board considered the Veteran's statement, as well as statements signed by J.C., R.S., S.S., and J.D., which describe the Veteran's observable back difficulties.  The statements also state that the Veteran had an accident while he was performing a military exercise.  

However, apart from the fact that these statements are typewritten and identical in every respect except that the signers filled in their names, relationships to the Veteran, and the number of years they have known the Veteran, these statements do not demonstrate that the signers were with the Veteran or that the signers have any personal knowledge of the military exercise that the Veteran describes.  

The Veteran and those who authored statements in support of the claim are competent to comment on symptoms they have personally observed, such as the Veteran's back pain or stiffness.  However, the Veteran is not credible as noted above, and the question of whether the Veteran's back disability is related to his service is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that the Veteran, J.C., R.S., S.S., or J.D. have the appropriate training, experience, or expertise to provide a medical opinion concerning a back condition, they are not competent to comment on the etiology of the Veteran's back disability. 

For the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's low back disorder had its onset in service or is otherwise related to it.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal will be denied.

      ORDER ON NEXT PAGE





ORDER

Service connection for low back disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


